     Case 2:18-cv-06893-JLS-FFM Document 75 Filed 08/24/20 Page 1 of 3 Page ID #:1766



       CLARK O. BREWSTER, OBA # 1114, Admitted Pro Hac Vice
1
       cbrewster@brewsterlaw.com
2      MBILIKE M. MWAFULIRWA, OBA # 31164, Admitted Pro Hac Vice
       mmm@brewsterlaw.com
3      BREWSTER & DE ANGELIS
       2617 E. 21st St.
4
       Tulsa, OK 74114
5      Telephone: (918) 742-2021
       Attorneys for Plaintiff Stephanie Clifford
6
       DAVID OLAN
7      david@olanlaw.com
8      OLAN LAW OFFICE
       212 Marine Street, Suite 100,
9      Santa Monica, CA 90405
       Telephone: (310) 566-0010
10     Attorneys for Plaintiff Stephanie Clifford
11
                                   UNITED STATES DISTRICT COURT
12                                CENTRAL DISTRICT OF CALIFORNIA
13     STEPHANIE CLIFFORD a.k.a.                           Case No. 2:18-cv-06893-JLS-FFM
14     STORMY DANIELS,
                                                           PLAINTIFF’S NOTICE OF APPEAL TO
15                   Plaintiff,                            THE UNITED STATES COURT OF
                                                           APPEALS FOR THE NINTH CIRCUIT
16            v.
17                                                         Assigned for All Purposes to the
       DONALD J. TRUMP,                                    Hon. Josephine L. Staton
18
                     Defendant.                            Action Filed: April 30, 2018
19
20
21
22
23
24
25
26
27
28
                                                    Page 1 of 3
                                          NOTICE OF APPEAL
     Case 2:18-cv-06893-JLS-FFM Document 75 Filed 08/24/20 Page 2 of 3 Page ID #:1767




1      TO ALL THE PARTIES AND THEIR ATTORNEYS OF RECORD:
2      NOTICE IS HEREBY GIVEN that Plaintiff Stephanie Clifford hereby appeals to
3      the United States Court of Appeals for the Ninth Circuit from the District Court’s
4      Order Granting Defendant Donald J. Trump’s Motion to Correct and/or Strike
5      Clerk’s Notice of Clerical Error [Dkt. 74] and [Dkt. 46] the District Court’s Minute
6      Order Awarding Defendant Trump Attorney Fees, Costs, and Sanctions, and all
7      other orders and rulings of the Court that were adverse to Plaintiff, whether or not
8      subsumed within those two rulings.
9
       Dated: August 24, 2020
10
11                                      Respectfully Submitted,
12
                                        /s/ Clark O. Brewster
13                                     Clark O. Brewster - OBA #1114 (Admitted PHV)
14                                     Mbilike M. Mwafulirwa OBA #31164
                                       (Admitted PHV)
15
                                       BREWSTER & DE ANGELIS
16                                     2617 East 21st Street
                                       Tulsa, OK 74114
17
18
19
20
21
22
23
24
25
26
27
28
                                            Page 2 of 3
                                      NOTICE OF APPEAL
     Case 2:18-cv-06893-JLS-FFM Document 75 Filed 08/24/20 Page 3 of 3 Page ID #:1768




1                              CERTIFICATE OF SERVICE
2
3            I hereby certify that on August 24, 2020, I electronically filed the foregoing
4
       using the court’s CM/ECF system which will send notification of such filing to all
5
6      counsel of record.
7
8
9
                                                           /s/Clark O. Brewster
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            Page 3 of 3
                                      NOTICE OF APPEAL
